DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 11-12 and 20 are objected to because of the following informalities:  
Claims 11-12 and 20 are withdrawn from consideration and should be identified as “(Withdrawn)” rather than “(Original).”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claim 15 is withdrawn in view of applicants’ claim amendments.  

Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2014/0150713 to Coe, et al. (hereinafter “Coe”). 
Regarding claim 1, Coe teaches a method of forming a CVD diamond (see, e.g., the Abstract, Figs. 1-17, and entire reference), the method comprising:
providing a single-crystal substrate (see, e.g. Figs. 1-2, ¶¶[0050]-[0060], and ¶¶[0102]-[0113] as well as elsewhere throughout the entire reference which teach providing a single crystal diamond substrate (105) for homoepitaxial growth); and
growing a first doped diamond layer directly or indirectly on the substrate, the first doped diamond layer including a first dopant, a second dopant, and a third dopant in prescribed concentrations to produce a desired color, each of the three dopants being different from one another and being selected from the list of: boron, silicon, nitrogen, sulfur, phosphorous, chromium arsenic, nickel, germanium, cobalt, and aluminum (See, e.g. Figs. 1-2, ¶¶[0050]-[0060], and ¶¶[0102]-[0113] as well as elsewhere throughout the entire reference which teach the growth of a doped diamond layer on the substrate and that the dopant comprises predetermined concentrations of one or more of nitrogen, boron, and silicon provided in gaseous form in order to produce a predetermined dopant concentration which, in turn, necessarily produces or, alternatively, would be reasonably expected to produce a desired color as a result of the amount and type of dopants used.  Alternatively, in ¶[0103] Coe teaches that the type and concentration of dopant provided will vary according to the desired product and specifically teaches an embodiment in which low boron concentrations can be utilized to achieve attractive blue colored gems.  It therefore would have been within the capabilities of an ordinary artisan to add at least a first, second, and third dopant from among nitrogen, boron, silicon, sulfur, and phosphorous and utilize routine experimentation to determine the optimal number of dopants as well as the concentrations of each dopant necessary to produce a diamond gem having the desired color for use as jewelry.).  
Regarding claim 2, Coe teaches that one of the first dopant, the second dopant, and the third dopant is a primary dopant, and another one of the first dopant, the second dopant, and the third dopant is a secondary dopant (see, e.g., ¶¶[0102]-[0113] which teach that the dopant may comprise nitrogen at a concentration of equal to or greater than 0.3 ppm as a primary dopant and less than 0.01 ppm of boron and silicon as secondary dopants).  
Regarding claim 3, Coe teaches adjusting the concentration of the first dopant, the second dopant, and/or the third dopant (see, e.g., ¶¶[0149]-[0150] as well as elsewhere throughout the entire reference which teach adjusting at least the concentration of boron in order to form, for example, doped and undoped layers and/or layers having different concentrations of dopant(s)). 
Regarding claim 4, Coe teaches growing a second doped diamond layer directly or indirectly on the first diamond layer after adjusting the concentration (see, e.g., ¶¶[0149]-[0150] as well as elsewhere throughout the entire reference which teach that the dopant concentration may be changed quickly in order to form a plurality of layers having different concentrations of dopant which would necessarily involve adjusting the concentration in order to form a second doped diamond layer on the first doped diamond layer).  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Coe. 
Regarding claim 19, Coe teaches a method of forming a CVD diamond (see, e.g., the Abstract, Figs. 1-17, and entire reference), the method comprising:
providing a single-crystal substrate (see, e.g. Figs. 1-2, ¶¶[0050]-[0060], and ¶¶[0102]-[0113] as well as elsewhere throughout the entire reference which teach providing a single crystal diamond substrate (105) for homoepitaxial growth); and 
growing, by chemical vapor deposition, a doped diamond directly or indirectly on the single-crystal substrate, the doped diamond including a first dopant, a second dopant, and a third dopant, each of the dopants selected from the list of: boron, silicon, nitrogen, sulfur, chromium, phosphorous, arsenic, nickel, germanium, cobalt, and aluminum (see, e.g. Figs. 1-2, ¶¶[0050]-[0060], and ¶¶[0102]-[0113] as well as elsewhere throughout the entire reference which teach the growth of a doped diamond layer on the substrate and that the dopant may comprise one or more of nitrogen, boron, and silicon provided in gaseous form).
Regarding claim 23, Coe teaches that the doped diamond comprises a plurality of layers, each of the plurality of layers including a different concentration of dopants (see, e.g., ¶¶[0149]-[0150] as well as elsewhere throughout the entire reference which teach that the dopant concentration may be changed quickly in order to form a plurality of layers having different concentrations of dopant which would necessarily involve adjusting the concentration in order to form a second doped diamond layer on the first doped diamond layer).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 5-6, 8, 13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coe in view of U.S. Patent Appl. Publ. No. 2010/0015438 to Williams, et al. (“Williams”).  
Regarding claim 5, Coe does not explicitly teach that the second doped diamond layer has a different color from the first doped diamond layer.  However, in ¶¶[0033]-[0072] and Example 1 in ¶¶[0279]-[0288] as well as elsewhere throughout the entire reference Williams teaches that a second impurity such as boron or silicon may be added to a nitrogen-doped diamond in order to counter the detrimental effect of nitrogen on the color of the resulting diamond and/or to produce a desired color.  This is specifically exemplified by Example 1 where it is shown that by changing the relative ratio of the B and N concentrations the color of the resulting diamond is changed from brown to blue.  In this case too much B relative to N produces blue material and too much N relative to B produces brown material.  Thus, a person of ordinary skill in the art would look to the teachings of Williams and would recognize that by increasing or decreasing the B or Si concentration relative to the N concentration when producing a first and second doped diamond layer of different concentrations the color of each layer may be controlled to the desired shade of brown, blue, or colorless with the motivation for doing so being to produce a single crystal diamond having the desired color pattern and/or as part of a process of producing doped and undoped layers in an electronic device.   
Regarding claim 6, Coe does not explicitly teach that adjusting the concentration of the first dopant, the second dopant, and/or the third dopant defines a new primary dopant.  However, as noted supra with respect to the rejection of claim 5, in ¶¶[0033]-[0072] as well as elsewhere throughout the entire reference Williams teaches that a second impurity such as boron or silicon may be added to a nitrogen-doped diamond in order to counter the detrimental effect of nitrogen on the color of the resulting diamond and/or to produce a desired color.  This is further exemplified by Example 5 in ¶¶[0307]-[0309] and Table 3 which teach an embodiment in which a layered diamond comprised of 6 layers is formed by adjusting the relative concentrations of silicon and nitrogen with at least layers 4-6 exhibiting a higher concentration of Si than N, thereby defining a new primary dopant.  Thus, a person of ordinary skill in the art would look to the teachings of Williams and would recognize that by increasing or decreasing the B or Si concentration relative to the N concentration when producing a first and second doped diamond layer of different concentrations the color of each layer may be controlled to the desired shade of brown, blue, or colorless by increasing the concentration of B and/or Si such that it becomes the primary dopant with the motivation for doing so being to produce a single crystal diamond having the desired color pattern and/or as part of a process of producing doped and undoped layers in an electronic device.  
Regarding claim 8, Coe teaches a method of forming a CVD diamond (see, e.g., the Abstract, Figs. 1-17, and entire reference), the method comprising:
providing a single-crystal substrate (see, e.g. Figs. 1-2, ¶¶[0050]-[0060], and ¶¶[0102]-[0113] as well as elsewhere throughout the entire reference which teach providing a single crystal diamond substrate (105) for homoepitaxial growth);
providing a CVD growth environment in which there exists a gas comprising nitrogen; adding boron and silicon into the CVD diamond growth environment (see, e.g. Figs. 1-2, ¶¶[0050]-[0060], and ¶¶[0102]-[0113] as well as elsewhere throughout the entire reference which teach the growth of a doped diamond layer on the substrate and that the dopant may comprise one or more of nitrogen, boron, and silicon provided in gaseous form).  
Coe does not explicitly teach that the boron and the silicon are added in a controlled manner into the CVD diamond growth environment to reduce a detrimental effect on color of the single crystal CVD diamond.  However, in ¶¶[0033]-[0072] as well as elsewhere throughout the entire reference Williams teaches that a second impurity such as boron or silicon may be added to a nitrogen-doped diamond in order to counter the detrimental effect of nitrogen on the color of the resulting diamond and/or to produce a desired color.  This is further exemplified by Examples 1 and 2 in ¶¶[0279]-[0298] which teach that by changing the relative ratio of the B and N concentrations the color of the resulting diamond is changed from brown to blue and that by changing the relative ratio of the Si and N concentrations the color of the resulting diamond may be changed from brown to colorless.  Thus, a person of ordinary skill in the art would look to the teachings of Williams and would recognize that by adding controlled amounts of B and Si to a N-doped diamond layer the color of each layer may be controlled to the desired shade of brown, blue, or colorless with the motivation for doing so being to produce a single crystal diamond having the desired color pattern and/or as part of a process of producing doped and undoped layers in an electronic device.   The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 13, Coe teaches that the silicon and the boron are simultaneously present in the CVD growth environment (see, e.g. Figs. 1-2, ¶¶[0050]-[0060], and ¶¶[0102]-[0113] as well as elsewhere throughout the entire reference which teach the growth of a doped diamond layer on the substrate and that the dopant may comprise one or more of nitrogen, boron, and silicon provided in gaseous form).
Regarding claim 21, Coe teaches that the doped diamond comprises a plurality of layers (see, e.g., ¶¶[0149]-[0150] as well as elsewhere throughout the entire reference which teach that the dopant concentration may be changed quickly in order to form a plurality of layers having different concentrations of dopant), but does not explicitly teach that each layer has at least one of the first dopant, the second dopant, and the third dopant.  However, in ¶¶[0033]-[0072] as well as elsewhere throughout the entire reference Williams teaches that a second impurity such as boron or silicon may be added to a nitrogen-doped diamond in order to counter the detrimental effect of nitrogen on the color of the resulting diamond and/or to produce a desired color.  This is further exemplified by Examples 1 and 2 in ¶¶[0279]-[0298] which teach that by changing the relative ratio of the B and N concentrations the color of the resulting diamond is changed from brown to blue and that by changing the relative ratio of the Si and N concentrations the color of the resulting diamond may be changed from brown to colorless.  Thus, a person of ordinary skill in the art would look to the teachings of Williams and would recognize that by controlling the relative amounts of B and Si in an N-doped diamond layer the color of each layer may be controlled to the desired shade of brown, blue, or colorless with the motivation for doing so being to produce a single crystal diamond having the desired color pattern and/or as part of a process of producing doped and undoped layers in an electronic device.  
Regarding claim 22, Coe teaches that the doped diamond comprises a plurality of layers, each of the plurality of layers including a different primary dopant.  However, in ¶¶[0033]-[0072] as well as elsewhere throughout the entire reference Williams teaches that a second impurity such as boron or silicon may be added to a nitrogen-doped diamond in order to counter the detrimental effect of nitrogen on the color of the resulting diamond and/or to produce a desired color.  This is further exemplified by Example 5 in ¶¶[0307]-[0309] and Table 3 which teach an embodiment in which a layered diamond comprised of 6 layers is formed by adjusting the relative concentrations of silicon and nitrogen with at least layers 4-6 exhibiting a higher concentration of Si than N, thereby defining a new primary dopant.  Thus, a person of ordinary skill in the art would look to the teachings of Williams and would recognize that by increasing or decreasing the B or Si concentration relative to the N concentration when producing a first and second doped diamond layer of different concentrations the color of each layer may be controlled to the desired shade of brown, blue, or colorless by increasing the concentration of B and/or Si such that it becomes the primary dopant with the motivation for doing so being to produce a single crystal diamond having the desired color pattern and/or as part of a process of producing doped and undoped layers in an electronic device.  

Claims 7, 10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coe in view of Williams and further in view of U.S. Patent Appl. Publ. No. 2012/0047950 to Grotjohn, et al. (“Grotjohn”).  
Regarding claim 7, Coe teaches adjusting the concentration of the first dopant, the second dopant, and/or the third dopant (see, e.g., ¶¶[0149]-[0150] as well as elsewhere throughout the entire reference which teach adjusting at least the concentration of boron in order to form, for example, doped and undoped layers and/or layers having different concentrations of dopant(s)), but does not explicitly teach growing a third doped diamond layer directly or indirectly on the second diamond layer after adjusting the concentration.  However, in Fig. 1 and Example 1 in ¶¶[0034]-[0037] and ¶[0048] Grotjohn teaches a method of forming a synthetic multicolored single crystal diamond structure (140) which may include an embedded image.  This is achieved by initially growing a first single crystal diamond (SCD) layer (110) having a first color, growing a second SCD layer (120) having second color which is different from the first color, and then depositing a third SCD layer (130) which can be colorless or a unique color which is the same as or different from the first and second colors.  Thus, a person of ordinary skill in the art would recognize that an embedded image may be formed within a diamond crystal by depositing a first layer (110) having a first color, a second layer (120) having a second color, and a third layer (130) having a third color in a manner analogous to that shown in Fig. 1 of Grotjohn and would adjust the color of each layer by adjusting the Si, B, and N dopant concentration within each layer in the manner taught by Williams with the motivation for doing so being to form a diamond crystal having an embedded image having the desired color scheme.  
Regarding claim 10, Coe teaches growing a first diamond layer (see, e.g. Figs. 1-2, ¶¶[0050]-[0060], and ¶¶[0102]-[0113] as well as elsewhere throughout the entire reference which teach the growth of a doped diamond layer on the substrate and that the dopant may comprise one or more of nitrogen, boron, and silicon provided in gaseous form); but does not explicitly teach the steps of reducing a concentration of the boron in the CVD growth environment prior to growing a second diamond layer; increasing a concentration of the silicon in the growth environment prior to growing the second diamond layer.  However, in Fig. 1 and Example 1 in ¶¶[0034]-[0037] and ¶[0048] Grotjohn teaches a method of forming a synthetic multicolored single crystal diamond structure (140) which may include an embedded image.  This is achieved by initially growing a first single crystal diamond (SCD) layer (110) having a first color, growing a second SCD layer (120) having second color which is different from the first color, and then depositing a third SCD layer (130) which can be colorless or a unique color which is the same as or different from the first and second colors.  Thus, a person of ordinary skill in the art would recognize that an embedded image may be formed within a diamond crystal by depositing a first layer (110) having a first color, a second layer (120) having a second color, and a third layer (130) having a third color in a manner analogous to that shown in Fig. 1 of Grotjohn and would adjust the color of each layer by adjusting the Si, B, and N dopant concentration within each layer in the manner taught by Williams with the motivation for doing so being to form a diamond crystal having an embedded image having the desired color scheme.  In this case the first (110) and/or second (120) layer in Fig. 1 of Grotjohn may be formed as a blue color by doping with B atoms and then the second (120) or third (130) layer may be transitioned to a clear color by reducing the B concentration and adding Si to compensate for the presence of N donors with the motivation for doing so being to produce a diamond gemstone having an embedded image therein which possesses the desired color scheme.   
Regarding claim 14, Coe does not explicitly teach growing alternating layers of primarily boron-doped diamond and primarily silicon- doped diamond.  However, as noted supra with respect to the rejection of claim 10, in Fig. 1 and Example 1 in ¶¶[0034]-[0037] and ¶[0048] Grotjohn teaches a method of forming a synthetic multicolored single crystal diamond structure (140) which may include an embedded image.  This is achieved by initially growing a first single crystal diamond (SCD) layer (110) having a first color, growing a second SCD layer (120) having second color which is different from the first color, and then depositing a third SCD layer (130) which can be colorless or a unique color which is the same as or different from the first and second colors.  Thus, a person of ordinary skill in the art would recognize that an embedded image may be formed within a diamond crystal by depositing a first layer (110) having a first color, a second layer (120) having a second color, and a third layer (130) having a third color in a manner analogous to that shown in Fig. 1 of Grotjohn and would adjust the color of each layer by adjusting the Si, B, and N dopant concentration within each layer in the manner taught by Williams with the motivation for doing so being to form a diamond crystal having an embedded image having the desired color scheme.  In this case the first (110) layer in Fig. 1 of Grotjohn may be formed as a blue color by doping with B atoms and then the second (120) layer may be transitioned to a clear color by reducing the B concentration and adding Si to compensate for the presence of N donors and then the third (130) layer may be again transitioned to a blue color by reducing the Si concentration and doping with B atoms to again form a blue color with the motivation for doing so being to produce a diamond gemstone having an embedded image therein which possesses the desired color scheme.  In this case the resulting gemstone would be comprised of alternating layers of B-doped and Si-doped diamond.  
Regarding claim 15, Coe does not explicitly teach that the primarily boron-doped diamond layer and the primarily silicon-doped diamond layer both include a secondary nitrogen dopant.  However, in Fig. 1 and Example 1 in ¶¶[0034]-[0037] and ¶[0048] Grotjohn teaches a method of forming a synthetic multicolored single crystal diamond structure (140) which may include an embedded image.  This is achieved by initially growing a first single crystal diamond (SCD) layer (110) having a first color, growing a second SCD layer (120) having second color which is different from the first color, and then depositing a third SCD layer (130) which can be colorless or a unique color which is the same as or different from the first and second colors.  Thus, a person of ordinary skill in the art would recognize that an embedded image may be formed within a diamond crystal by depositing a first layer (110) having a first color, a second layer (120) having a second color, and a third layer (130) having a third color in a manner analogous to that shown in Fig. 1 of Grotjohn and would adjust the color of each layer by adjusting the Si, B, and N dopant concentration within each layer in the manner taught by Williams with the motivation for doing so being to form a diamond crystal having an embedded image having the desired color scheme.  In this case the first (110) and/or second (120) layer in Fig. 1 of Grotjohn may be formed as a blue color by doping with B atoms and then the second (120) or third (130) layer may be transitioned to a clear color by reducing the B concentration and adding Si to compensate for the presence of N donors with the motivation for doing so being to produce a diamond gemstone having an embedded image therein which possesses the desired color scheme.  Then at least ¶[0106] and ¶[0149] of Coe as well as ¶[0006] and ¶[0012] of Williams teach that nitrogen is a significant impurity in CVD diamond processes and, hence, nitrogen will necessarily be present as a minor background impurity.  In this regard, nitrogen will necessarily be present as a secondary dopant in the B- and Si-doped diamond layers formed in the method of Grotjohn.  

Response to Arguments
Applicant's arguments filed October 17, 2022, have been fully considered but they are not persuasive. 
Applicants argue that since Williams uses a second dopant merely to counteract the first, there is no teaching or suggestion to combine first, second, and third dopants based upon their color properties in order to produce a desirable color.  See applicants’ 10/17/22 reply, pp. 7-8.  Applicants’ argument is noted, but is unpersuasive since the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this cse Williams combines predetermined concentrations of one or more of nitrogen, boron, and silicon provided in gaseous form in order to produce a predetermined dopant concentration which, in turn, necessarily produces or, alternatively, would be reasonably expected to produce a desired color as a result of the amount and type of dopants used.  Thus there is no patentable distinction between selecting the same amount and type of dopants to produce a diamond layer having a predetermined conductivity as opposed to a predetermined color because the two properties are interrelated.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714